UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2166


STACEY HAILEY,

                 Plaintiff - Appellant,

          v.

PATRICK R. DONAHOE, Postmaster General         &   Chief   Executive
Officer, United States Postal Service,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:11-cv-00022-NKM-RSB)


Submitted:   December 13, 2012             Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey Hailey, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stacey    Hailey     appeals     the    district      court’s    order

denying relief on his claims of employment discrimination.                           We

have     reviewed       the   record      and   find    no   reversible        error.

Accordingly, we grant Hailey’s application to proceed in forma

pauperis       and   affirm   for   the    reasons     stated   by    the   district

court.     Hailey v. Donahoe, No. 6:11-cv-00022-NKM-RSB (W.D. Va.

July 30, 2012).           We dispense with oral argument because the

facts    and    legal    contentions      are   adequately      presented      in   the

materials       before   this     court   and   argument     would    not   aid     the

decisional process.

                                                                            AFFIRMED




                                           2